internal_revenue_service number release date index number ---------------------- -------------------------------- -------------------------- ----------------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc corp plr-142652-10 date date ------------- ------------- -------------------------- ---------------------------------- ---------------------- legend parent target fsub fsub ---------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------- ---------------------- --------------------------- ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------- acquiring ---------------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------- country a country b state c --------------------- --------------- --------------- business_entity d ------------------------------- plr-142652-10 a b c d e f g date date date date --------------- --- -------------------- --- ---------- --------- ------------- --------------------------- --------------------- -------------------------- ------------------------ dear ------------ this letter responds to your representative’s date letter requesting rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of the facts parent is a publicly traded state c_corporation and is the common parent of an affiliated_group_of_corporations that files a consolidated_return for u s federal_income_tax purposes the parent group parent through members of the parent group owns all the shares of fsub a company incorporated in country a with its principal_place_of_business in country a plr-142652-10 target is a publicly traded company incorporated in country a with its principal_place_of_business also in country a target has one class of stock outstanding on date fsub purchased a newly issued shares of target representing approximately b percent less than percent of target’s outstanding shares for an aggregate purchase_price of c parent through members of the parent group owns all of the stock of fsub a controlled_foreign_corporation incorporated in country b on date parent and target entered into a merger agreement pursuant to the merger agreement parent has taken or proposes to take the following steps to acquire the remaining d percent of target’s stock held by the unrelated public shareholders i ii on date fsub formed acquiring a corporation organized in country a and will contribute cash to acquiring to purchase the target shares held by the public and by fsub on date acquiring launched a tender offer the tender offer to acquire the d percent of the target shares held by the public and the b percent held by fsub for e per share the tender offer is conditioned upon a minimum acceptance percentage of shares of percent by owning at least percent of target’s shares acquiring could eliminate the minority shareholders through a statutory buy-out proceeding if acquiring were not to own at least percent of target’s shares after the settlement of the tender offer the minimum acceptance percentage will be reduced to percent but only if i acquiring receives proxies with respect to at least percent of target’s shares allowing acquiring to vote for target to sell all of its assets subject_to liabilities to acquiring in exchange for a note the acquiring note and collectively with the exchange for target’s assets and liabilities the back-end asset sale or beas at a shareholder meeting the beas meeting to be held after the settlement of the tender offer but with a record_date before such settlement and ii acquiring receives certain tax rulings from the internal_revenue_service and country a iii before the end of the tender offer acceptance period target will hold a shareholders’ meeting to inform the shareholders of the terms and conditions of the tender offer and to adopt conditional on the tender offer becoming unconditional certain governance resolutions necessary to facilitate the tender offer plr-142652-10 iv v vi the shares of fsub will be transferred to acquiring in exchange for acquiring shares with an equivalent fair_market_value effective two days after acquiring acquires the shares of fsub fsub will elect pursuant to sec_301_7701-3 to be treated as a disregarded_entity of acquiring together with the transfer the reorganization assuming the tender offer conditions are satisfied acquiring will buy the tendered shares the settlement following the settlement and once acquiring makes a final_decision to cause the beas the board_of directors of acquiring will adopt a resolution the acquiring resolution to implement the beas followed by liquidating distributions from target consisting of cancellation of the acquiring note and of cash the liquidation and collectively with the beas the proposed liquidation a separate shareholder meeting will be held to approve the liquidation of target the liquidation shareholder meeting the beas will occur immediately prior to the liquidation shareholder meeting the acquiring note’s principal_amount will be repaid on the date of the liquidating_distribution by set-off against the payment by target to acquiring pursuant to the liquidating_distribution the acquiring note will provide that interest does not accrue until g weeks after such issuance it is highly likely that the liquidation of target will be completed in less than g weeks so that interest will not accrue on the acquiring note even if the liquidation of target is delayed for any reason so that interest accrued on the acquiring note this interest would not be paid rather any such interest payment would be set- off against the payment by target to acquiring pursuant to the liquidating_distribution the acquiring note will not be used for any purpose other than as described above vii after the acquiring resolution target will hold the beas meeting and the shareholders will vote to adopt the beas viii target will sell all of its assets to acquiring in exchange for the acquiring note in the beas ix x target will hold the liquidation shareholder meeting and the shareholders including acquiring will vote to adopt the plan to liquidate target and to adopt a resolution to convert target to a business_entity d target will distribute cash to the remaining minority shareholders the liquidating_distribution owed to acquiring will be offset by a cancellation of the acquiring note plr-142652-10 xi xii all required actions will be taken to delist target shares and american depository shares from various stock exchanges as soon as feasible following payment to the minority shareholders target will convert to a business_entity d after target converts to a business_entity d it will elect pursuant to sec_301_7701-3 to be disregarded as separate from its owner acquiring for u s federal tax purposes xiii target will make a final distribution if any to the shareholders representations the following representations are made with respect to the transactions described above if acquiring causes the beas to occur target will thereafter liquidate a plan_of_liquidation will be adopted for target specifying that the final liquidating_distribution is to be completed within three years from the close of the taxable_year of target in which the first liquidating_distribution is made acquiring on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of target stock except for the reacquisition by target of f shares of its stock that had been issued pursuant to the exercise of certain options no shares of target stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of target as soon as the beas has been completed target will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders target will retain no assets following the final liquidating_distribution target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of target have been or will be disposed of by either target or acquiring except for dispositions in the ordinary course of business and plr-142652-10 dispositions occurring more than three years prior to adoption of the plan_of_liquidation the liquidation of target will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of target to another corporation i that is the alter ego of target and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of target for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of target will have been distributed in_kind transferred or sold to acquiring or fsub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan target will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of target will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between acquiring or fsub and target and none will have been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan acquiring is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code the fair_market_value of the consideration received by acquiring and by the minority shareholders for each share of target stock will approximately equal the fair_market_value of that stock the proposed liquidation will not constitute a statutory merger with regard to the minority shareholders the only property to be distributed to the minority shareholders of target pursuant to the proposed liquidation will be cash none of the assets being distributed by target to the minority shareholders i has a fair_market_value greater than its basis in the hands of target ii is an plr-142652-10 installment_obligation iii is property described in the recapture provisions of the code or iv is property for which target obtained a deduction all transactions to be undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation have been fully disclosed on the effective date of target converting to a business_entity d target will be eligible to elect to be disregarded as an entity separate from its owner under sec_301_7701-1 through and will make such election effective as of two days after target’s conversion target will not distribute as part of the proposed liquidation qualified_property as defined in sec_1_367_e_-2 that is used in the conduct_of_a_trade_or_business within the united_states at the time of distribution target will not distribute property that had ceased to be used in the conduct of a united_states trade_or_business within the ten-year period ending on the date of the distribution and that would have been subject_to sec_864 had it been disposed of acquiring will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the proposed liquidation and will continue to be a controlled_foreign_corporation within the meaning of sec_957 after the proposed liquidation acquiring will not be a passive_foreign_investment_company within in the meaning of sec_1297 immediately before or after the proposed liquidation target will not distribute any u s real_property interests as defined in sec_1_897-1 in the proposed liquidation the notice requirements of sec_1_367_b_-1 will be met with respect to the proposed liquidation no formal or informal plan of complete_liquidation other than that contemplated here will have been adopted by target based solely on the information submitted and the representations set forth above we rule as follows rulings plr-142652-10 for federal_income_tax purposes the beas will be treated as a distribution in the proposed liquidation of target rather than as a sale of property to acquiring the proposed liquidation will be treated as if target distributed all of its business_assets subject_to liabilities to acquiring and distributed cash to the minority shareholders in complete_liquidation see revrul_83_142 1983_2_cb_68 revrul_78_397 1978_2_cb_150 no gain_or_loss will be recognized by acquiring on the receipt of assets and assumption_of_liabilities of target in the proposed liquidation sec_332 no gain_or_loss will be recognized by target on the distribution of assets to and assumption_of_liabilities by acquiring in the proposed liquidation sec_337 acquiring’s basis in each asset received from target in the proposed liquidation will equal the basis of such asset in the hands of target immediately before the proposed liquidation sec_334 acquiring’s holding_period in each asset received from target in the proposed liquidation will include the period during which that asset was held by target sec_1223 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the proposed liquidation after adjustments as appropriate to reflect the distribution of cash to the minority shareholders sec_381 sec_1_381_c_2_-1 and cf sec_312 any deficit in the earnings_and_profits of target can be used only to offset earnings_and_profits accumulated after the date of the proposed liquidation sec_381 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion on whether the reorganization qualifies as a reorganization under sec_368 procedural statements plr-142652-10 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark s jennings chief branch corporate
